DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This Office action is in response to communications received on June 22, 2020. Claims 1-21 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on June 22, 2020 has been accepted.

Drawings
For the record, Examiner acknowledges that the Drawings submitted on June 22, 2020 have been accepted.

Allowable Subject Matter
Independent claims 1, 8 and 15 are allowed. Dependent claims 2-7, 9-14 and 16-21 are allowed based on their dependency. 

Claim 1 recites, inter alia, “for each data instance in the plurality of data instances: generating, by the computer system, prediction metadata for the data instance via the trained version of the first ML model; and computing, by the computer system, a predictability measure for the data instance based on the prediction metadata, the predictability measure indicating a training value of the data instance; and filtering, by the computer system, one or more data instances from the plurality of data instances based on the computed predictability measures”.

The prior art made of record are:

Agrawal et al. (U.S. Pub. No. 2021/0350284 and hereinafter referred to as Agrawal) which discloses generating prediction power values for training data and removing training data with little predictive power (see paragraphs [0031]-[0032] of Agrawal)
Elisha et al. (U.S. Pub. No. 2021/0256420 and hereinafter referred to as Elisha) which discloses training a model with training data and removing inaccurate training data (see Abstract and Fig. 5 of Elisha)

While the prior art does disclose reducing the amount of training data based on prediction metrics, the prior art does not specifically disclose the cited limitations of claim 1, in combination with the other limitations. Therefore, claim 1 is considered to recite allowable subject matter. Independent claims 8 and 15 are considered to recite allowable subject matter for similar reasons to claim 1. Dependent claims 2-7, 9-14 and 16-21 are considered to recite allowable subject matter based on their dependency.

9.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

10.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hagen et al. (U.S. Pub. No. 2020/0387755) – cited for teaching reducing a training data set – Abstract 
Li et al. (U.S. Pub. No. 2022/0101203) – cited for teaching reducing a training data set – Abstract 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438